Per Curiam.

This was an application by Nathan Morgcm, a judgment-debtor, to a justice of the peace, to enter on his docket satisfaction of a judgment alleged to have been paid. Notice was served on the judgment-plaintiff, and the parties met before the justice, who, on hearing the proofs, decided that the judgment had been paid, &c. On *351appeal, the Circuit Court ordered satisfaction to be entered, &c.
B. F. Ristine, L. Barbour, and A. G. Porter, for the appellant.
The record, after setting out certain testimony given on the trial, avers that on the above evidence the Court rendered judgment, to which the defendant excepted, &c. There was, however, no motion for a new trial; and the Circuit Court having decided the cause upon the weight of evidence, its decision cannot, in the absence of such motion, be reviewed by this Court.
The judgment is affirmed with costs.